DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-4 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kirby (Pub. No. 2007/0167985).
Regarding claims 2, 11 and 13, Kirby discloses a method, comprising: outputting electrical stimulation energy to one or more electrical terminals (electrodes) in accordance with a waveform defined by pulse parameters including a pulse amplitude, a pulse width and a pulse shape (pars. 0019, 0037, 0069); measuring one or more electrical characteristics of tissue (par. 0035); modifying the pulse shape of the 
Regarding claim 3, Kirby discloses that one or more of pulse shape and/or other parameters may be modified (pars. 0037, 0069).  Modification of pulse shape therefore may be independent of amplitude and width.
Regarding claim 4, Kirby discloses that a pulse shaping unit may modulate the shape, time, frequency, and/or amplitude of the pulses applied to the stimulation unit (par. 0037).
Regarding claim 12, see par. 0035 (galvanic skin response).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby in view of Hemmingsson et al. (Pat. No. 6,731,981).
Kirby does not explicitly discuss modifying pulse shape dependent on a time constant or slope.  It is old and well-known, however, that pulse shape of any signal may be modified by adjusting a time constant or a slope.  Hemmingsson is cited for the general knowledge that it is conventional to adjust stimulation pulse parameters through the use of programmable time constants, pulse morphology, pulse shape (slew rate/slope) (see col. 9, lines 30-36).  Given the desire by Kirby to modify pulse shape and the general knowledge that pulse shapes in medical stimulator devices may be altered by controlling pulse time constants and pulse slope, those of ordinary skill in the art would have considered it a matter of obvious design and routine experimentation as to which pulse parameters to adjust in order to bring about the required change in pulse shape.
Claims 10 and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby in view of Baker, Jr. (Baker: Pat. No. 5,222,494)
Regarding claim 10 and the step of modifying at least one of the pulse parameters in response to modification of the pulse shape to maintain a substantially uniform charge of stimulation energy, while Kirby discusses modifying the pulse shape, he does not discuss maintaining substantially uniform charge.  Baker, however, discloses a related nerve stimulator wherein it is taught that maintaining a uniform charge is advantageous in nerve stimulation systems in that it allows for efficient, effective and safe stimulation of nerves (see “Background of the Invention” section; col. 2, lines 43-51; col. 8, lines 3-12, etc.).  In view of the advantages taught by Baker, 
Regarding claim 17, comments identical to those elaborated above for claims 2 and 10 apply here as well.
Regarding claims 18-20, note the comments made above for substantially similar limitations in claims 3, 4 and 11.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirby and Baker as applied to claims 10 and 17-20 above, and further in view of Hemmingsson et al. ‘981.
The rejection of claim 21 parallels the rejection of substantially similar claims 5 and 6 above.
Allowable Subject Matter
Claims 7-9 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no motivation in the prior art of record for modifying the Kirby invention to modify the pulse shape of the waveform based on the measured one or more electrical characteristics wherein the pulse shape is one of a defined set of different pulse shape types.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
November 19, 2021